Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the
7th day of November, 2011 (the “Effective Date”), and is made by and between
UNITED SECURITY BANCSHARES, INC., a Delaware corporation (“USB”); FIRST UNITED
SECURITY BANK, an Alabama banking corporation (“FUSB”; USB and FUSB are
hereinafter collectively referred to as the “Company”); and JAMES F. HOUSE, an
individual resident of the State of Alabama (the “Executive”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be so employed, in each case, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the Company and the Executive hereby agree as follows:

1.                      Agreement to Employ; No Conflicts

Upon the terms and subject to the conditions of this Agreement, the Company
hereby agrees to employ the Executive, and the Executive hereby accepts
employment with the Company.  The Executive represents and warrants that he is
not subject to any rule, regulation or agreement, including without limitation
any non-compete agreement, that purports to, or that reasonably could be
expected to, limit, restrict or interfere with his ability to carry out his
duties or to engage in any activities incident to his position hereunder.

2.                      Term; Position and Responsibilities

(a)  Term.  Unless the Executive’s employment shall sooner terminate pursuant to
Section 7 below, the Company agrees to employ the Executive for a term
commencing on the Effective Date and ending thirty (30) months thereafter (the
“Term”).  The period during which the Executive is employed pursuant to this
Agreement shall be referred to as the “Employment Period.”  Unless the
Executive’s employment has previously terminated, the parties will
initiate  discussions at least twelve (12) months prior to the expiration of the
Term about whether the Executive’s employment will be extended beyond the Term
and, if so, the terms and conditions of such employment.

(b)  Position and Responsibilities.  Under and subject to the terms and
conditions of this Agreement, during the Employment Period, the Company shall
employ the Executive, and the Executive shall serve the Company, as the
President and Chief Executive Officer of each of USB and FUSB.  In his capacity
as President and Chief Executive Officer, he shall have such duties and
responsibilities as are normally inherent in such capacities in financial
institutions of similar size and character to the Company, including without
limitation responsibility for all operations of the Company and for supervising
and controlling all of the day-to-day business and affairs of the Company and
the performance by all of its other officers of their respective duties, and
such other duties consistent with the Executive’s position that the Board of
Directors of USB (the “Board”) specifies from time to time.  Without limiting
the foregoing, the Executive shall diligently follow and implement all lawful
management policies and decisions communicated by the Board and shall timely
prepare and forward to the Board all reports and accountings as may be
requested.  Except for time spent performing services for any charitable,
religious or community organizations that do not interfere with the performance
of the Executive’s duties hereunder, the Executive shall use his best efforts
in, and devote his entire skill, knowledge, business time, attention and energy
to, the Company’s business and shall not conduct any other activities for
pecuniary gain or that are or may be detrimental to the Company’s business or
interests.  The foregoing, however, shall not be construed as preventing the
Executive from investing assets in such form or manner as will not require his
services in the daily operations of the affairs of the companies in which such
investments are made.  The Executive covenants, warrants and represents that he
shall devote his full and best efforts to the fulfillment of his employment
obligations and shall exercise the highest degree of loyalty and the highest
standards of conduct in the performance of his duties.  The Executive agrees to
conduct himself in a manner consistent with the best interests of the Company
and to comply with all of the rules, regulations and policies of the Company now
or hereinafter in effect.  The principal place of the Executive’s employment
shall be the Company’s principal executive offices, which are currently located
in Thomasville, Alabama; provided, however, that the Executive may be required
to travel on Company business.

--------------------------------------------------------------------------------



(c)  Board of Directors.  As soon as practicable after the Effective Date, the
Company shall appoint or elect the Executive, as the case may be, to serve as a
member of the Board of Directors of each of USB and FUSB, and the Company and
the Executive shall thereupon enter into an indemnification agreement on the
same terms and conditions as the indemnification agreement in place as of the
Effective Date with the other members of the Board.  Thereafter, for each annual
meeting of stockholders that occurs during the Employment Period, USB will (i)
elect the Executive to serve as a member of the Board of Directors of FUSB and
(ii) include the Executive in its recommended slate of nominees for election as
a Director of USB, subject in all events, however, to the Company’s corporate
governance guidelines and practices in effect from time to time.  Upon such
appointments and elections, the Executive agrees to serve as a member of the
Board of Directors of each of USB and FUSB during the Employment Period.

3.                      Base Salary

As compensation for the services performed by the Executive during the
Employment Period, the Company shall pay the Executive a base salary at an
annualized rate of $275,000, payable in periodic installments on the Company’s
regular payroll dates. The Board or its designee will review the Executive’s
base salary annually during the Employment Period and, in its sole discretion,
may increase (but not decrease) such base salary from time to time. The annual
base salary payable to the Executive under this Section 3, as the same may be
increased from time to time, shall hereinafter be referred to as the “Base
Salary.”

4.                      Equity Compensation

In consideration of the Executive entering into this Agreement and as an
inducement to join the Company, (a) the Company will make a one-time grant of
5,000 fully-vested shares of USB’s common stock to the Executive as soon as
practicable following the Effective Date, subject to the completion and
execution by the Executive of such additional documents and agreements as the
Company may request in connection with such grant in order to comply with
applicable laws, and (b) the Executive will be eligible to receive up to an
additional 5,000 shares of USB’s common stock during the Employment Period,
subject to compliance with applicable laws, receipt of any required approvals
and documentation, continued employment and attainment of criteria to be
established by the Board (or its designee) in consultation with, and that is
reasonably acceptable to, the Executive.

2

--------------------------------------------------------------------------------



5.                      Employee Benefits; Perquisites

(a)       Benefits.  During the Employment Period, the Executive (and, to the
extent eligible, the Executive’s dependents and beneficiaries) will be eligible
to participate in any defined contribution plan, any insurance program and any
medical and other health benefit plan, in each case, sponsored by the Company
for its employees on terms and conditions set forth in such programs and plans
(as amended from time to time), subject to the eligibility and participation
requirements of such plans.   The Executive shall not be entitled to any
payments or benefits other than those provided under this Agreement or as
otherwise required by applicable law.

(b)       Vacation.  During the Employment Period, the Executive is entitled to
three (3) weeks of paid vacation days per full calendar year in accordance with
the Company’s vacation policies in effect from time to time.

(c)       Life Insurance.  During the Employment Period, the Company agrees to
provide term life insurance coverage for the Executive in the amount of
$250,000, payable to such beneficiary or beneficiaries as the Executive may
designate (the “Life Policy”).  If the life insurance coverage provided for
under this Section 5(c) cannot be obtained with a premium based on a standard or
better risk classification with respect to the Executive, the Company shall only
be obligated to provide such insurance coverage if the Executive (at his
election) pays the portion of the premium in excess of the premium based on a
standard classification.

(d)       Automobile.  The Company will provide the Executive with an automobile
of a make and model to be determined by the Company and shall pay or reimburse
the Executive for all reasonable expenses incurred in operating such automobile,
all in a manner consistent with the Company’s general policies regarding the
provision of automobiles for eligible executives.  Not less frequently than
annually, the Executive will make a good faith allocation between business and
personal use of such vehicle as required by the Internal Revenue Service.

(e)       Relocation.  The Executive shall use commercially reasonable efforts
to relocate to Thomasville, Alabama, as soon as possible after the Effective
Date. The Company shall reimburse the documented costs of (i) up to $50,000 of
real estate commissions and reasonable closing costs paid in connection with the
sale of the Executive’s principal residence in Birmingham, Alabama, (ii)
reasonable closing costs paid in connection with the purchase of a principal
residence in Thomasville, Alabama, and (iii) the reasonable cost of transporting
the Executive’s household items from Birmingham, Alabama, to Thomasville,
Alabama.  The Company will also provide (or reimburse the reasonable rent of)
temporary housing in Thomasville, Alabama, until the earlier of (x) the date on
which the Executive has sold his principal residence in Birmingham, Alabama, or
(y) the first (1st) anniversary of the Effective Date.  The Company shall report
and withhold upon the amount of these reimbursements to the extent required by
law.

3

--------------------------------------------------------------------------------



(f)       Legal Fees. The Company shall reimburse the Executive for his
reasonable legal fees incurred in negotiating and drafting this Agreement up to
a maximum of $2,500, provided that any such payment shall be made on or before
March 15 of the calendar year immediately following the Effective Date.

(g)       Right to Change Plans.  The Company shall not be obligated to
institute, maintain or refrain from changing, amending or discontinuing any
benefit plan, program or perquisite.

6.                      Expenses

The Company shall reimburse the Executive for ordinary and necessary reasonable
travel, lodging, meal and other reasonable expenses incurred by the Executive in
connection with the Executive’s performance of services hereunder upon
submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.

7.                      Termination of Employment

(a)  Termination Due to Death or Disability. If the Executive’s employment
hereunder terminates due to Executive’s death or is terminated by the Company
due to the Executive’s Disability, the Executive shall be entitled to receive
only the payments or benefits specified in Sections 7(f)(ii) and 7(f)(iii)
below.  For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by the Executive of the
Executive’s duties under this Agreement for a continuous period of 90 days or
longer, or for 180 days or more in any 12-month period, such Disability to be
determined by the Board upon receipt and in reliance on competent medical advice
from one or more individuals selected by the Executive or his representative who
are qualified to provide such professional medical advice, and who are
acceptable to the Board, which acceptance shall not be unreasonably withheld.

(b)  Termination by the Company. The Company may terminate the Executive’s
employment with the Company with or without Cause.  For purposes of this
Agreement, “Cause” shall be determined by the Board (excluding the Executive) in
the exercise of good faith and reasonable judgment and shall mean (i) failure of
the Executive to perform his duties or responsibilities or to follow the lawful
and reasonable direction of the Board of Directors of USB or FUSB, as the case
may be (other than any such failure due to the Executive’s death or Disability);
(ii) the Executive’s material violation of the written policies or procedures of
USB or FUSB; (iii) the Executive’s engaging in fraud, willful misconduct,
dishonesty or any other knowing or willful conduct that has caused or is
reasonably expected to result in material injury or reputational harm to USB,
FUSB or any of their respective affiliates; (iv) any breach by the Executive of
any fiduciary duty owed to USB, FUSB or any of their respective affiliates; (v)
the Executive’s commission of, or entering a plea of guilty or nolo contendere
to, (A) a crime that constitutes a felony in the jurisdiction involved or (B) a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (vi) any
material breach by the Executive of any of his obligations under this Agreement
or under any other written agreement or covenant with USB, FUSB or any of their
respective affiliates; (vii) the Executive’s misappropriation, theft or
embezzlement of funds or property; (viii) the Executive’s insubordination or
gross negligence in connection with his employment or the performance of his
duties; (ix) the Executive’s knowing or intentional failure or unwillingness to
cooperate with any internal investigation or investigation by regulatory or law
enforcement authorities, or knowing or intentional destruction or failure to
preserve documents or other materials relevant to such investigation, or the
knowing or intentional inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation; or (x) the
Executive’s violation of federal or state banking laws or suspension or removal
by any federal or state banking regulator.  Except in the event of a failure,
violation or breach which, by its nature, cannot reasonably be expected to be
cured, if a termination for Cause is based on items (i), (ii) or (vi) above, the
Board shall not make any such determination without first providing the
Executive with a written notice of the reason(s) that the Board believes Cause
exists and giving the Executive at least 30 days within which to cure or to take
substantial steps to cure or remediate the results or actions underlying or
constituting Cause; provided however, that, if the Board reasonably expects
irreparable injury from a delay of 30 days, the Board may give the Executive
notice of such shorter period within which to cure as is reasonable under the
circumstances.

4

--------------------------------------------------------------------------------



(c)  Termination by the Executive. The Executive may terminate the Executive’s
employment with the Company with or without Good Reason.  “Good Reason” shall
mean a termination by the Executive of the Executive’s employment hereunder if
(i) any of the following events occurs without the Executive’s prior written
consent; (ii) such event is not cured within 30 days after the Executive gives
written notice to the Company describing such event in detail and demanding
cure; (iii) such cure notice is given within 90 days after the Executive learns
of the occurrence of such event; and (iv) the Date of Termination (as defined
below) occurs within 10 days after the expiration of any cure right: (A) an
assignment of duties to the Executive that are materially inconsistent with and
demonstrably inferior to the Executive’s position set forth in Section 2(b)
above, or (B) a material decrease in Base Salary, or (C) a material breach of
this Agreement by the Company.

(d)  Notice of Termination. Any termination of the Executive’s employment prior
to the natural expiration of the Term by the Company pursuant to Section 7(a)
(other than in the event of Executive’s death) or Section 7(b), or by the
Executive pursuant to Section 7(c), shall be communicated by a written Notice of
Termination addressed to the other party to this Agreement. A “Notice of
Termination” shall mean a notice stating that the Executive’s employment with
the Company has been or will be terminated and the specific provisions of this
Section 7 under which such termination is being effected. In the event of a
termination by the Executive without Good Reason under Section 7(c) above, the
Notice of Termination must be provided to the Company at least 30 days prior to
the effective date of such termination.

(e)  Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated for any other reason prior to the natural expiration of
the Term, the latest of (A) the date on which the Notice of Termination is
given, (B) the date on which any applicable cure period expires, and (C) the
date of termination specified in such notice, which shall not be more than 30
days (or 90 days in the event of a termination by the Executive without Good
Reason) after the date of such notice; provided, however, that in the event of a
termination by the Executive without Good Reason, the Company may elect, at its
sole option, to have the termination effective prior to the expiration of the
required 30-day notice period; or (iii) if the Executive’s employment terminates
upon the natural expiration of the Term or under any circumstances not covered
by items (i) or (ii) above, the date on which such employment actually
terminates.

5

--------------------------------------------------------------------------------



(f)  Payment Upon Termination.

(i)  Termination Without Cause or for Good Reason. If, prior to the natural
expiration of the Term, (A) the Company terminates the Executive’s employment
without Cause or (B) the Executive terminates his employment for Good Reason,
then, subject to the execution and delivery by the Executive of a general
release of all claims in form and substance reasonably satisfactory to the
Company within 21 days following the Date of Termination:

(1)       the Company shall pay to the Executive any accrued and unpaid Base
Salary earned through the Date of Termination, which shall be paid within 45
days after the Date of Termination (or, if such day is not a business day, the
next business day after such day); and

(2)       as liquidated damages in respect of claims based on provisions of this
Agreement, (A) the Company shall make a one-time lump sum payment to the
Executive within 30 days of the Date of Termination in an amount equal to the
greater of (x) one (1) times the Base Salary or (y) the amount of Base Salary
that otherwise would have been payable to the Executive during the remainder of
the Term had his employment continued until the natural expiration of the Term,
and (B) if the Executive continues to participate in the Company’s group medical
plan by electing COBRA health continuation coverage, the Company shall reimburse
any premiums paid by the Executive for such coverage during the period beginning
on the Date of Termination and ending on the earlier of the conclusion of the
Severance Period (defined below) or the expiration of the COBRA health
continuation coverage period under the Company’s group health plan; provided,
however, that the Company obligation to reimburse such COBRA payments will
immediately cease if the Executive becomes eligible for any health benefits
pursuant to the Medicare program or a subsequent employer’s plan, or as
otherwise permitted or required under COBRA regulations.  The payments and
reimbursements provided for in (A) and (B) above are collectively referred to as
the “Severance Payment.”  The “Severance Period” is the period beginning on the
Date of Termination and ending on the later of the first anniversary thereof or
the date on which the Term would have expired if the Executive’s employment had
not terminated in advance.

(ii)  Termination For Any Other Reason.  If (A) the Executive’s
employment  terminates for any reason other than those specified in Section
7(f)(i) above or Section 8 below prior to the natural expiration of the Term, or
(B) the Executive’s employment terminates upon the natural expiration of the
Term, then the Company shall pay the Executive on the tenth day after the Date
of Termination (or, if such day is not a business day, the next business day
after such day) any accrued and unpaid Base Salary earned through the Date of
Termination.  The Executive shall not be entitled to any additional or other
amounts from the Company.

6

--------------------------------------------------------------------------------



(iii)  Effect of Termination on Other Plans and Programs. If the Executive’s
employment with the Company terminates for any reason, the Executive shall be
entitled to receive all vested amounts payable and vested benefits accrued under
any otherwise applicable plan, policy, program or practice of the Company in
which the Executive was a participant immediately prior to the Date of
Termination in accordance with, and subject to, the terms thereof; provided,
however, that if the Executive’s employment terminates without Cause or for Good
Reason, the Executive (except to the extent that payment would be required to
avoid a violation under Section 409A, as defined below) shall not be entitled to
receive any payments or benefits under any such plan, policy, program or
practice providing for any severance upon termination of employment, and the
provisions of this Section 7(f) shall supersede the provisions of any such plan,
policy, program or practice.  Upon any termination of the Executive’s
employment, the Company will transfer ownership of the Life Policy to the
Executive or his designee.

(g)  Resignation Upon Termination. Effective as of any Date of Termination or
otherwise as of the date of the Executive’s termination of employment with the
Company, the Executive shall resign, in writing, from all positions that the
Executive holds as an officer or member of the board of directors (or a
committee thereof) with FUSB, USB or any of their respective affiliates, unless
otherwise requested by the Company.

(h)  Cessation of Professional Activity. Notwithstanding anything to the
contrary contained in this Agreement, if a disciplinary matter arises that may,
in the good faith estimation of the Board, form the basis of a termination of
the Executive’s employment with Cause, then the Company may relieve the
Executive of the Executive’s duties and responsibilities described in Section
2(b) above and require the Executive to immediately cease all professional
activity on behalf of the Company, and such actions shall not constitute a
termination of the Executive’s employment by the Company without Cause or
provide grounds for the Executive to terminate for Good Reason; provided,
however, that the Executive shall continue to receive the compensation and
benefits specified herein during such period.

8.                      Change in Control

(a)  Change in Control Benefits.  If both (i) a Change in Control (as defined
below) occurs during the Employment Period and (ii) within 6 months following
such Change in Control the Executive, prior to the expiration of the Term,
either (A) is terminated by the Company or its successor without Cause or (B)
terminates his employment for Good Reason, then the Executive will be entitled
to (x) a one-time lump sum payment, within 30 days of the Date of Termination,
in an amount equal to the greater of two (2) times the Base Salary or two (2)
times the  Annualized Compensation (defined below), and (y) if the Executive
continues to participate in the Company’s group medical plan by electing COBRA
health continuation coverage, reimbursement from the Company for any premiums
paid by the Executive for such coverage throughout the period beginning on the
Date of Termination and ending on the earlier of the second (2nd) anniversary
thereof or the expiration of the COBRA health continuation coverage period under
the Company’s group health plan; provided, however, that the Company obligation
to reimburse such COBRA payments will immediately cease if the Executive becomes
eligible for any health benefits pursuant to the Medicare program or a
subsequent employer’s plan, or as otherwise permitted or required under COBRA
regulations (collectively, (x) and (y) above are referred to as the “Change in
Control Benefits”).  The Change in Control Benefits shall be in lieu of the
Severance Payment that would otherwise be payable pursuant to Section 7(f)(i)
above and shall be subject to the Executive’s execution and delivery of a
general release of all claims in form and substance reasonably satisfactory to
the Company or its successor within 21 days following the Date of
Termination.  “Annualized Compensation” means the total amount earned by the
Executive for personal service rendered to the Company as reported by the
Company on Treasury Department Form W-2 for the Executive’s taxable year
preceding the Executive’s taxable year in which the Date of Termination occurs,
but excluding (1) relocation and moving expenses paid or reimbursed pursuant to
this Agreement, (2) income included under Section 79 of the Internal Revenue
Code of 1986, as amended, (3) income imputed to the Executive from personal use
of employer-provided automobiles, and (4) income attributable to grants of, or
dividends on, shares awarded by the Company.

7

--------------------------------------------------------------------------------



(b)  Excise Taxes.  Prior to providing any Change in Control Benefits, the
Company’s independent certified public accountants (the “Accountants”) will make
a good faith determination of whether the Executive may be obligated to satisfy
taxes (“Excise Taxes”) under Sections 280G and/or 4999 of the Internal Revenue
Code of 1986, as amended, with respect to the aggregate value of the Change in
Control Benefits and all other payments to the Executive in the nature of
compensation that are contingent on a change in ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company (the “Aggregate Benefits”).  If the Accountants determine that Excise
Taxes will likely be due, the Aggregate Benefits will be reduced by the minimum
amount necessary such that no Excise Taxes are due.  The amount of any such
reduction will be determined in the reasonable discretion of the Company and/or
the Accountants; provided, however, that the Executive shall be entitled to
determine which portion(s) of the Aggregate Benefits are to be reduced.  Neither
the Company nor the Accountants will have any liability for actions taken in
compliance with these provisions.

(c)  Definitions.  For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred as of the first day that any one or more of the
following conditions has been satisfied:

(i)       any Person (other than (A) those Persons in control of USB as of the
Effective Date, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of USB or FUSB, or (C) a corporation or holding company
owned directly or indirectly by the shareholders of USB in substantially the
same proportions as their ownership of stock of the USB) becomes the Beneficial
Owner of securities of USB representing 51% or more of the combined voting power
of USB’s then outstanding securities; or

(ii)      consummation of the sale or disposition of all or substantially all of
the assets of USB; or

(iii)     consummation of a merger, consolidation or reorganization of USB with
or involving any other corporation, other than a merger, consolidation or
reorganization that results in the voting securities of USB outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB (or the surviving entity, or an entity that as a result of such
transaction owns USB or other surviving entity or all or substantially all of
USB’s assets either directly or through one or more subsidiaries) outstanding
immediately after such merger, consolidation or reorganization.

8

--------------------------------------------------------------------------------



For purposes of this Agreement, the following terms have the following meanings:

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

9.                      Restrictive Covenants

(a)  Unauthorized Disclosure. During the Employment Period and for 3 years
following any termination or expiration thereof, without the prior written
consent of the Company, except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency, in which event, the Executive shall use the Executive’s best efforts to
consult with the Company prior to responding to any such order or subpoena, and
except as required in performance of the Executive’s duties hereunder, the
Executive shall not use for the benefit of, or disclose to, any Person other
than the Company any documents or information, whether written or not, that come
into his possession or knowledge during his course of employment with the
Company, including without limitation the identity, borrowing arrangements,
financial and business conditions and goals and operations of customers of the
Company and the Company’s business methods, business records, documentation,
sales, services and techniques (collectively, “Confidential Information”),
unless such Confidential Information has been previously disclosed to the public
generally or is in the public domain, in each case, other than by reason of the
Executive’s breach of this Section 9(a).

(b)  Non-Competition.  During the period beginning on the Effective Date and
ending 1 year after the termination of the Executive’s employment with the
Company (the “Restriction Period”), other than on behalf of the Company, the
Executive shall not, directly or indirectly, by or through any Person in any
capacity (whether as a principal, employee, consultant, agent, lender, member,
organizer or shareholder),  carry on or engage in the business of banking or any
similar business (including without limitation any business that involves
managing banks, accepting deposits and/or making, brokering, servicing or
originating loans) in any County in the State of Alabama in which FUSB or any of
its subsidiaries has an office or branch at such time.

9

--------------------------------------------------------------------------------



(c)  Non-Solicitation. During the Restriction Period, other than on behalf of
the Company, the Executive shall not, directly or indirectly, for the
Executive’s own account or for the account of any other Person (i) solicit,
represent in any capacity (or otherwise be involved in any way), accept or
transact any business with or from any Customers (as defined below) or
prospective Customers that were Customers or prospective Customers at any time
during the period within 3 years prior to the Date of Termination, (ii) take any
action reasonably likely to damage the business or prospects of the Company,
including without limitation inducing or attempting to induce or encourage any
of such Customers or prospective Customers to withdraw or fail to renew any
business, or otherwise curtail, cancel or divert any business away from the
Company, or (iii) solicit or hire (as an employee, independent contractor,
consultant or otherwise) any person (or solicit or facilitate the employment (as
an employee, independent contractor, consultant or otherwise) of any such person
by another entity or person) who is employed or retained by the Company or who
was employed or retained by the Company at any time during the period within 12
months prior to the Date of Termination.  “Customers” shall include, without
limitation, any and all customers, clients, depositors and borrowers of the
Company or any of its affiliates.

(d)  Return of Documents. In the event of the termination of the Executive’s
employment, the Executive shall deliver to the Company (i) all property of the
Company or any of its affiliates then in the Executive’s possession and (ii) all
documents and data of any nature and in whatever medium of the Company or any of
its affiliates, and the Executive shall not take with the Executive any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e)  Non-Disparagement. The Executive will not, at any time during the
Restriction Period, disparage the Company or any of its current, former or
future directors, officers, management personnel or representatives.

(f)  Tolling. If the Executive violates any of the provisions of Section 9(b) or
(c) above, the period during which the covenants set forth therein shall apply
shall be extended one day for each day in which a violation of such covenants
occurs.  The purpose of this provision is to prevent the Executive from
profiting from his own wrong if he violates such covenants.

10.                    Certain Acknowledgments; Injunctive Relief

(a)  Certain Acknowledgements. The Executive acknowledges and agrees that he
will have a prominent role in the development of the goodwill of the Company and
its affiliates, and has and will establish and develop relations and contacts
with the principal business relationships of the Company and its affiliates in
the State of Alabama, all of which constitute valuable goodwill of, and could be
used by the Executive to compete unfairly with, the Company and its affiliates
and that (i) in the course of the Executive’s employment with the Company, the
Executive will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its affiliates that
could be used to compete unfairly with the Company and its affiliates; (ii) the
covenants and restrictions contained in Section 9 are intended to protect the
legitimate interests of the Company and its affiliates in their respective
goodwill, trade secrets and other confidential and proprietary information;
(iii) the Executive desires to be bound by such covenants and restrictions; and
(iv) the Executive agrees that the covenants in Section 9 are reasonable with
respect to their duration, geographical area and scope.

10

--------------------------------------------------------------------------------



(b)  Injunctive Relief. The Executive acknowledges and agrees that the
covenants, obligations and agreements of the Executive contained in Section 9
relate to special, unique and extraordinary matters and that a material
violation of any of the terms of such covenants, obligations or agreements will
cause the Company and its affiliates irreparable injury for which adequate
remedies are not available at law. Therefore, the Executive agrees that the
Company shall be entitled to seek an injunction, restraining order or such other
equitable relief (without the requirement to post bond) to restrain the
Executive from committing any violation of such covenants, obligations or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company and its affiliates may have.

(c)  No Waiver. The existence of any claim, demand, action or cause of action by
the Executive against the Company or any affiliate of the Company, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of any of its rights hereunder.  If after the
Employment Period it has been judicially determined that the Executive breached
any provisions of Section 9 above or of this Section 10, the Executive shall
refund the cash portion of any Severance Payment amounts previously paid.

11.                    Entire Agreement

This Agreement constitutes the entire agreement between the Company and the
Executive with respect to the subject matter hereof and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and the Executive with respect thereto. All prior correspondence
and proposals and all prior promises, representations, understandings,
arrangements and agreements relating to such subject matter (including, but not
limited to, those made to or with the Executive by any other Person) are merged
herein and superseded hereby.

12.                    General Provisions

(a)  Binding Effect; Assignment.  This Agreement shall be binding on and inure
to the benefit of the Company and its respective successors and permitted
assigns. This Agreement shall also be binding on and inure to the benefit of the
Executive and the Executive’s heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except the
Company may effect such an assignment without prior written approval of the
Executive upon the transfer of all or substantially all of its business and/or
assets (by whatever means).

(b)  Governing Law; Waiver of Jury Trial.

(i)  Governing Law; Consent to Jurisdiction. This Agreement shall be governed in
all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of Alabama, without regard to
conflicts of laws provisions thereof that would require application of the laws
of another jurisdiction other than those that mandatorily apply.  Each party
hereby irrevocably submits to the jurisdiction of the state courts sitting in
Clarke County, Alabama, and the federal courts of the United States located in
the Southern District of Alabama, solely in respect of the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby.  Each party hereby waives and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation
and enforcement hereof, or in respect of any such transaction, that such action,
suit or proceeding may not be brought or is not maintainable in such courts or
that the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts.  Each party hereby consents to and grants any
such court jurisdiction over the person of such parties and over the subject
matter of any such dispute and agrees that the mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 12(f) or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof.

11

--------------------------------------------------------------------------------



(ii)  Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right that such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(b)(ii).

(c)  Taxes. All amounts payable and benefits provided hereunder shall be subject
to any and all applicable taxes, as required by applicable federal, state, local
and foreign laws and regulations. The Company may withhold such taxes in
accordance with customary payroll practices.  The Executive, and not the
Company, shall be solely responsible for the payment when and as due of any and
all taxes in connection with payments and benefits provided to the Executive by
the Company, including without limitation all income taxes and any Excise Taxes
that may be due, and no taxes shall be subject to payment or reimbursement by
the Company.

(d)  Amendments; Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved by a
Person authorized by the Company and is agreed to in writing by the Executive
and, in the case of any such modification, waiver or discharge affecting the
rights or obligations of the Company, is approved by a Person authorized
thereby.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

12

--------------------------------------------------------------------------------



(e)  Legal Advice; Severability; Blue Pencil.  The Executive acknowledges that
he has been advised to seek independent legal counsel for advice regarding the
effect of the provisions of this Agreement and has either obtained such advice
of independent legal counsel or has voluntarily and without compulsion elected
to enter into and be bound by the terms of this Agreement without such advice of
independent legal counsel.  If any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.  The Executive and the Company agree that
the covenants contained in Section 9 hereof are reasonable covenants under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.  The
parties agree that the scope of this Agreement is intended to extend to the
Company the maximum protection permitted by law.

(f)  Notices.  Any notices, requests, demands or other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address on file with
the Company or, in the case of the Company, to the Chairman of USB at the
Company’s principal offices.

(g)  Survival.  The Company and the Executive hereby agree that certain
provisions of this Agreement, including, but not limited to, Sections 9, 10, 11
and 12, shall survive the termination or expiration of the Employment Period in
accordance with their terms.

(h)  Cooperation.  During and after the Employment Period, the Executive shall
cooperate fully with the Company and its affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company or its affiliates or predecessors
that relate to events or occurrences that transpired while the Executive was
employed by the Company.  The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company or its affiliates or predecessors at mutually convenient
times. During and after the Employment Period, the Executive also shall
cooperate fully with the Company and its affiliates in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses, including
reasonable legal fees, incurred in connection with the Executive’s performance
of obligations pursuant to this Section 12(h).  Following the Employment Period,
the Company will cooperate with the Executive to make accommodations so that his
obligations under this Section 12(h) do not unreasonably interfere with the
Executive’s other business obligations.

13

--------------------------------------------------------------------------------



(i)  Section 409A. The parties intend that any amounts payable hereunder comply
with or are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exceptions under subparagraph (iii) and subparagraph (v)(D)) and other
applicable provisions of Treasury Regulation §§ 1.409A-1 through
A-6).  Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Section 409A, any
amounts under this Agreement that are “deferred compensation” within the meaning
of Section 409A shall not be made before the date that is six (6) months after
the date of the Executive’s termination of employment, or if earlier, his date
of death.  For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. This Agreement shall be administered, interpreted and construed in
a manner that does not result in the imposition of additional taxes, penalties
or interest under Section 409A. The Company and the Executive agree to negotiate
in good faith to make amendments to this Agreement, as the parties mutually
agree are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and the Executive shall be solely
responsible and liable for the satisfaction of all taxes, penalties and interest
that may be imposed on or for the account of the Executive in connection with
this Agreement (including any taxes, penalties and interest under Section 409A),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive (or any beneficiary) harmless from any
or all of such taxes, penalties or interest. With respect to the time of
payments of any amounts under this Agreement that are “deferred compensation”
subject to Section 409A, references in this Agreement to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A.  For the avoidance of doubt, it is
intended that any expense reimbursement made to the Executive hereunder shall be
exempt from Section 409A.  Notwithstanding the foregoing, if any expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the expense
reimbursement during one taxable year shall not affect the amount of the expense
reimbursement during any other taxable year, (ii) the expense reimbursement
shall be made on or before the last day of the Executive’s taxable year
following the year in which the expense was incurred, and (iii) the right to
expense reimbursement hereunder shall not be subject to liquidation or exchange
for another benefit.

(j)  Regulatory Matters.  The Company’s obligations under this Agreement are
subject to the orders, rules and regulations of the federal and state banking
regulators as may be in effect from time to time, including without limitation
FDIC regulations governing golden parachute payments set forth at 12 CFR Part
359.  To the actual knowledge of the Company, it is not subject to the
restrictions of 12 CFR Part 359 as of the Effective Date.  If the Company is
prevented from discharging its obligations hereunder as a result of any such
orders, rules or regulations, the Company shall be released from its obligations
and shall not be deemed to have breached this Agreement, to that extent.

(k)  Clawback Provisions.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deductions and clawback as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company to the extent it implements the requirements of any such
law, government regulation or stock exchange listing requirement).

(l)  Further Assurances.  Each party hereto agrees with the other party hereto
that it will cooperate with such other party and will execute and deliver, or
cause to be executed and delivered, all such other instruments and documents,
and will take such other actions, as such other parties may reasonably request
from time to time to effectuate the provisions and purpose of this Agreement.

14

--------------------------------------------------------------------------------



(m)  Counterparts. This Agreement may be executed by facsimile, electronically
transmitted signature and/or by “PDF,” and in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(n)  Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.



-- Signature page follows --





15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, USB and FUSB have duly executed this Agreement by their
authorized representatives, and the Executive has hereunto set the Executive’s
hand, in each case effective as of the Effective Date.



  UNITED SECURITY BANCSHARES, INC.  

By:

/s/ Hardie B. Kimbrough

Hardie B. Kimbrough  

Its:

Chairman of the Board of Directors

        FIRST UNITED SECURITY BANK  

By:

/s/ Hardie B. Kimbrough

Hardie B. Kimbrough  

Its:

Chairman of the Board of Directors

        /s/ James F. House James F. House



16

--------------------------------------------------------------------------------





STATE OF ALABAMA   )

CLARKE COUNTY         )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Hardie B. Kimbrough, whose name as Chairman of the
Board of United Security Bancshares, Inc., a Delaware corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

Given under my hand and official seal this the 7th day of November, 2011.



  /s/ Glenda Phillips   Notary Public



[NOTARIAL SEAL]

  My Commission Expires: 8-23-15



17

--------------------------------------------------------------------------------





STATE OF ALABAMA   )

CLARKE COUNTY         )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Hardie B. Kimbrough, whose name as Chairman of the
Board of First United Security Bank, an Alabama banking corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of said instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

Given under my hand and official seal this the 7th day of November, 2011.



  /s/ Glenda Phillips   Notary Public



[NOTARIAL SEAL]

  My Commission Expires: 8-23-15



18

--------------------------------------------------------------------------------





STATE OF ALABAMA   )

CLARKE COUNTY         )

I, the undersigned authority, a Notary Public in and for said County in said
State, do hereby certify that James F. House, whose name is signed to the
foregoing instrument and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he executed the same
voluntarily on the day the same bears date.

Given under my hand and official seal this the 7th day of November, 2011.



  /s/ Glenda Phillips   Notary Public



[NOTARIAL SEAL]

  My Commission Expires: 8-23-15





19

